—Judgment, Supreme Court, New York County (Joan Carey, J.), rendered June 30, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him as a second felony offender to a term of from 2 to 4 years imprisonment, affirmed.
Defendant was not denied his statutory right to a speedy trial. His failure to return to court following his arraignment and parole, and his deliberate effort to conceal his identity and deceive the court and law enforcement personnel by providing false information both before and after a bench warrant issued for his nonappearance, reveal his intent to avoid apprehension and prosecution on this charge. These factors seem sufficient to us to distinguish this case from People v Bolden (81 NY2d 146), cited by the dissent. We thus *213hold that defendant was "absent” within the meaning of CPL 30.30 (4) (c) for the period from May 14, 1990 to September 4, 1991, and it was therefore properly excluded as time chargeable to the People despite the admittedly minimal showing of prosecutorial diligence in bringing defendant to justice (People v Patterson, 38 NY2d 623; People v Walker, 133 AD2d 2). And while deceit was a significant part of the factual mix in People v Barasso (193 AD2d 448, lv denied 81 NY2d 1070), we would note that the defendant in that case had been incarcerated and demonstrably subject to the People’s control for a full year, in contrast to the few days preceding defendant’s improvident release herein.
Defendant’s contention that the police officer’s forcible stop and frisk was constitutionally impermissible is without merit. The police officer arrived at the scene of a shooting and was told by a civilian eyewitness that defendant, who was walking away, possessed a weapon. Accordingly, the officer reasonably believed that defendant was armed, had committed a crime, presented a danger and was fleeing. The officer was thus justified in stopping and frisking defendant (People v Benjamin, 51 NY2d 267; People v De Bour, 40 NY2d 210).
We have considered defendant’s remaining claims and find them to be without merit. Concur — Wallach, Kupferman and Tom, JJ.